Exhibit 10.6

 

Confidential Treatment Requested

 

CLINICAL DOCUMENTATION SOLUTION AGREEMENT

 

This Clinical Documentation Solution Agreement (this “Agreement”), effective as
of September 28th , 2004 (the “Effective Date”), is entered into by and between
Transcend Services, Inc., a corporation duly formed and existing under the laws
of the State of Delaware, with its principal place of business located at 945
East Paces Ferry Road, Suite 1475, Atlanta, Georgia, 30326 (“Client”), and
Multimodal Technologies, Inc., a corporation duly formed and existing under the
laws of the Commonwealth of Pennsylvania, with its principal place of business
located at 319 South Craig Street, Pittsburgh, Pennsylvania, 15213 (“M*Modal”).
(Client and M*Modal are, from time to time, each individually referred to herein
as a “Party” and, together, as the “Parties.”)

 

WHEREAS, M*Modal specializes in the research, development and commercial
deployment of speech-related technologies, and has created a speech
recognition-enabled documentation software solution designed to transcribe and
manage dictated clinical information (the “Clinical Documentation Solution”);

 

WHEREAS, Client is a medical transcription service organization, has tested
M*Modal’s Clinical Documentation Solution, and desires to engage M*Modal to
adapt and customize its Clinical Documentation Solution in ways useful to
Client’s business; and

 

WHEREAS, M*Modal has the necessary technical expertise and ability to adapt and
customize its Clinical Documentation Solution in ways useful to Client’s
business, and desires to be engaged by Client to so adapt and customize its
Clinical Document Solution; and

 

WHEREAS, Client desires to license from M*Modal the adapted and customized
Clinical Documentation Solution, and M*Modal wishes to license such adapted and
customized Clinical Documentation Solution to Client upon the terms and subject
to the conditions set forth in this Agreement;

 

NOW, THEREFORE, the Parties hereby agree as follows:

 

Article I. Definitions

 

The following terms, when used with initial capital letters in this Agreement,
shall have the following, corresponding definitions:

 

1.01 “Author” means a medical specialist within a Clinical Department (defined
herein) who documents medical processes relating to such Clinical Department
through dictation. “Medical Domain” means, collectively, (1) a generally
recognized and standard medical treatment-related department within a physician
practice, clinic or hospital (a “Clinical Department”), and (2) specified
dictation instructions, habits, and documentation practices of the dictating
Authors within such Clinical Department, including particularized recording
setup. By way of illustration, such Medical Domains include desktop radiology in
connection with PACS, telephony-based cardiology without normals, and handheld
dictation recorder general medicine with templates. “Activated Author” means an
Author whose status has been changed through AnyModal CDS (defined below) from
“learning mode” to “activated” in accordance with the procedures set forth in
the Information Sheet (defined below), to allow for such Author’s dictation
recordings to be processed by AnyModal CDS to create AnyModal CDS Draft
Documents (defined below).

 

1.02 “AnyModal CDS” means M*Modal’s set of speech recognition-based software
components, in Object Code (defined below) form, and any and all portions
thereof, designed to work in connection with transcription workflow software to
convert real-time (e.g., not compressed in time) Author dictation recordings of
applicable Medical Domain information into Structured Medical Reports (defined
below) by enabling the transcription workflow software to make calls to
application services deployed and accessible via the Internet by means of
standardized Web Services, along with any and all Web Services interfaces and
related information necessary to integrate such software services into the
transcription workflow software. To the extent the Pilot Solution (defined
below), or any and all portions thereof, fall within the foregoing definition of
AnyModal CDS, such Pilot Solution shall be deemed to be AnyModal CDS.

 

1



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

1.03 “AnyModal CDS Draft Document” means a draft medical report transcript
created by AnyModal CDS as a result of submission to AnyModal CDS of an
Activated Author dictation recording, which draft medical report transcript is
designed for (a) review and editing (to the extent necessary) by medical
transcription personnel through use of the Editing Tools (defined below), and
(b) subsequent submission of the reviewed/edited transcript to AnyModal CDS to
obtain a Structured Medical Report (defined herein). (Note: In accordance with
section 3.02, below, AnyModal CDS Draft Documents may only be used by Client as
set forth immediately above.) “Structured Medical Report” means a structured
document representing a final medical report customized for the applicable
Medical Domain using the HL7® CDA (Clinical Document Architecture) standard,
created by AnyModal CDS as a result of submission to AnyModal CDS of a
reviewed/edited AnyModal CDS Draft Document.

 

1.04 “AnyModal CDS Editing Tools” or “Editing Tools” meansM*Modal’s user
interface-based software components, in Object Code (defined below) form, and
any and all portions thereof, designed for integration into, and use by,
transcription workflow software to enable editing of AnyModal CDS Draft
Documents by medical transcription personnel, along with any and all APIs
(application programming interfaces) and related information necessary to
integrate such software components into the transcription workflow software. To
the extent the Pilot Solution (defined below), or any and all portions thereof,
fall within the foregoing definition of Editing Tools, such Pilot Solution shall
be deemed to be Editing Tools.

 

1.05 “Client Customer” means a physician practice, clinic or hospital that has
engaged Client to provide the service of transcribing dictation of clinical
information into textual medical reports.

 

1.06 “Client Workflow System” means Client’s software-based system designed to
enable (a) workflow from Client Customers to Client medical transcription
personnel, (b) quality assurance of transcribed documents, and (c) distribution
of textual medical reports to medical specialists, in addition to working with
AnyModal CDS and the Editing Tools as described, respectively, in sections 1.02
and 1.04, above.

 

1.07 “Confidential Information” means business or technical information,
including third party information, disclosed by one Party (the “Disclosing
Party”) to the other Party (the “Receiving Party”), in whatever form or medium,
tangible or intangible, that (a) was or is so disclosed to the other Party as
part of, or in connection with, the Pilot Solution, in connection with this
Agreement, or in connection with any of the activities contemplated by this
Agreement, (b) is designated, either in writing or orally, as confidential at or
within a reasonable time after such disclosure, or (c) by the nature of the
circumstances surrounding such disclosure, ought, in good faith, to be treated
as confidential information of the Disclosing Party, whether or not such
information is identified as such by the Disclosing Party, including, without
limitation, information that has or could have commercial value or other utility
in the business or prospective business of the Disclosing Party, as well as
information of which unauthorized disclosure could be detrimental to the
interests of the Disclosing Party. Without limiting the foregoing, all patient
data, as well as any other data subject to confidentiality as required by law,
rule or regulation (including, without limitation, the Health Insurance
Portability and Accountability Act of 1996) shall be deemed to be Confidential
Information. Subject to sections 6.05 and 12.01, below, and without limiting the
foregoing, the Parties expressly agree that the existence and the terms and
conditions of this Agreement constitute Confidential Information.

 

1.08 “Derivative Work” means a revision, modification, translation, abridgement,
condensation, expansion, upgrade or enhancement of a work (including, without
limitation, computer software and related documentation), or any other form in
which such work may be recast, transferred or adapted, and which, if prepared
without authorization of the owner of the copyright or trade secret in and of
such work, would constitute copyright or trade secret infringement under the
laws of the United States of America or relevant state law, as applicable.

 

2



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

1.09 “Enhancement” means any change or addition to Object Code (defined below)
or Source Code (defined below) that improves function or improves performance by
changes in system configuration, system design or coding, including, without
limitation, new releases of software. “Update” means any modification or
revision, other than an Enhancement, to Object Code (defined below) or Source
Code (defined below) that corrects any Error, supports a new release of the
operating system with which the Object Code is expressly designed to operate, or
provides other incidental updates or corrections. “Error” means a mistake,
problem or defect that causes an incorrect functioning of Object Code (defined
below), if such mistake, problem or defect either (a) renders the Object Code
inoperable, or (b) causes the Object Code to fail to meet the relevant
Specifications (described in Article II below) established by the Parties.

 

1.10 “Information Sheet” means the document set forth in Attachment A to this
Agreement, designed to provide an overview of Author enrollment practice and
adaptation of AnyModal CDS to Medical Domains.

 

1.11 “Intellectual Property” means any and all rights created under laws
governing patents, copyrights, mask works, trade secrets, trademarks, publicity
rights, and any other law that gives a Person (defined below) a right to control
or preclude another Person’s use of, or access to, information on the basis of
the holder-of-right’s interest in such information, and includes, without
limitation, software and all know-how, trade secrets, copyrights, and patentable
inventions relating thereto, as well as materials, notes, designs, technical
data, ideas, research, reports, documentation and other similar information.

 

1.12 “Internal” or “Internally” means, with respect to any action capable of
being taken by a Party under this Agreement, that such action may be taken only
by employees of such Party.

 

1.13 “Object Code” means a computer software program assembled or compiled in
binary form on software media that is readable and usable by machine, but not
generally readable by humans without reverse assembly, reverse compiling,
reverse engineering, or similar action, commonly referred to as “object code.”
Notwithstanding anything to the contrary in the foregoing, the term Object Code
specifically excludes any item that otherwise constitutes Source Code (defined
herein). “Source Code” means the human-readable form of computer programming
code and related system documentation, including, without limitation,
documentation relating to sequencing, organization and architecture, as well as
comments, programmer notes, and procedural languages.

 

1.14 “Person” means a natural person, corporation, business trust, non-business
trust, estate, joint venture, partnership, limited liability company,
association, governmental subdivision, instrumentality or agency, or any other,
legally cognizable entity. (For the purpose of clarity, the term “Person” does
not extend to, or cover, any legally cognizable entity, natural person or other
party affiliated with, or otherwise related to, such Person (each, an
“Affiliate”), including, without limitation, any Affiliate that or who wholly or
partially owns such Person, is wholly or partially owned by such Person, or is
under common ownership or control with such Person.)

 

1.15 “Pilot Solution” means M*Modal’s technology and related information as
already piloted by Client in connection with a radiology-related Medical Domain
for Client Customer designated “33.100,” including, without limitation, sample
documents and style sheets for the Editing Tools, style sheets to convert
Structured Medical Reports to text documents and HTML documents, style sheets to
extract ADT (admission, discharge and transfer) information from Structured
Medical Reports, sample integration code using Microsoft® Visual Basic® for
incorporating the Editing Tools into the Client Workflow System, and integration
code using Microsoft Visual Basic to illustrate and facilitate the use of
AnyModal CDS Web Services interfaces in connection with the Client Workflow
System.

 

1.16 “Process” means that, in exchange for the submission by the Client Workflow
System to Customized AnyModal CDS (defined in section 2.02, below) of one
Activated Author dictation recording (regardless of the number of minutes of
such recording), Customized AnyModal CDS returns and makes available to Client
an AnyModal CDS Draft Document.

 

3



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

Article II. Engineering Services

 

2.01 Adaptation. M*Modal shall adapt AnyModal CDS (in each case, “Adapted
AnyModal CDS”) to work in connection with particular Medical Domains (each, an
“Adapted Medical Domain”) in accordance with the Adaptation Work Plan set forth
in Attachment B to this Agreement (the “Adaptation Services”) (which Adaptation
Work Plan shall be completed and executed by the Parties coincident with
execution of this Agreement and may be amended thereafter upon mutual, written
and signed agreement of the Parties), and the specifications stated therein for
Adapted AnyModal CDS (the “Adaptation Specifications”). As a condition of
M*Modal performing the Adaptation Services, Client shall provide M*Modal with
any and all information and assistance as required by the Adaptation Work Plan.

 

2.02 Integration Configuration. M*Modal shall configure AnyModal CDS
(“Integration-ready AnyModal CDS”) to enable integration of AnyModal CDS into
the Client Workflow System and shall configure the Editing Tools (the
“Integration-ready Editing Tools,” together with Integration-ready AnyModal CDS,
the “Integration-ready Solution”; also, Adapted AnyModal CDS, with
Integration-ready AnyModal CDS, individually and collectively (as applicable)
shall be referred to as “Customized AnyModal CDS”; and Customized AnyModal CDS,
with the Integration-ready Editing Tools, individually and collectively (as
applicable) shall be referred to as the “Customized Solution”) to enable
integration of such Editing Tools into the Client Workflow System in accordance
with the Integration Configuration Work Plan set forth in Attachment C to this
Agreement (the “Integration Configuration Services”) (which Integration
Configuration Work Plan shall be completed and executed by the Parties
coincident with execution of this Agreement), and the specifications stated
therein, respectively, for Integration-ready AnyModal CDS and the
Integration-ready Editing Tools (collectively, the “Integration-ready
Specifications,” with the Adaptation Specifications, individually and
collectively (as applicable) the “Specifications.”). As a condition of M*Modal
performing the Integration Configuration Services, Client shall provide M*Modal
with any and all information and assistance as required by the Integration
Configuration Work Plan. Without limiting or expanding the foregoing, any items
marked in the Integration Configuration Work Plan with the “#” symbol shall be
deemed part of Integration-ready AnyModal CDS or the Integration-ready Editing
Tools, as applicable.

 

2.03 Testing. M*Modal shall indicate to Client that the Integration-ready
Solution is ready for Client’s acceptance testing. Client, with the reasonable
assistance of M*Modal (if requested), shall examine and test the
Integration-ready Solution to determine whether such Integration-ready Solution
conforms to the Integration-ready Specifications. The Integration-ready Solution
shall be considered to have conformed to the Integration-ready Specifications if
it does not contain any Error that prevents it from functioning in accordance
with such Integration-ready Specifications.Within fourteen (14) business days
after Client’s notification that the Integration-ready Solution is ready for
Client’s acceptance testing, Client shall provide M*Modal with either written
acceptance of the Integration-ready Solution (“Acceptance”) or a specific and
objective statement of Error(s) to be corrected. M*Modal shall then correct any
Error(s) and redeliver, within a commercially reasonable period (given the
number and the complexity of such Error(s)), the Integration-ready Solution to
Client for re-testing under the procedures set forth above in this section 2.03.
Notwithstanding the foregoing, Client shall be deemed to have provided
Acceptance in connection with the Integration-ready Solution to the extent
Client either (a) makes such Integration-ready Solution, or any portion thereof,
available for use by Client medical transcription personnel and Client delivers
to one or more Client Customers a Structured Medical Report or any derivative of
such Structured Medical Report (including, without limitation, a rendering of a
Structured Medical Report into a text document – e.g., into Microsoft® Word®,
PDF, RTF or plain text formats) on or after December 1, 2004, or (b) fails to
provide a statement of Error(s) within the specified time.

 

4



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

Article III. License

 

3.01 Grant. Upon and subject to the terms and conditions of this Agreement,
M*Modal hereby grants to Client, and Client hereby accepts, a non-exclusive,
non-transferable (except as specifically provided herein), revocable (but only
as specifically provided herein) license to

 

(a) Internally integrate Integration-ready AnyModal CDS into Client’s Workflow
System,

 

(b) Internally integrate the Integration-ready Editing Tools into Client’s
Workflow System,

 

(c) Internally use Customized AnyModal CDS for the sole purpose of assisting
Client with the Internal transcription and management of dictated clinical
information within the parameters of the Adapted Medical Domains, and

 

(d) Internally use the Integration-ready Editing Tools in connection with
Customized AnyModal CDS for the sole purpose of assisting Client with the
Internal transcription and management of dictated clinical information within
the parameters of the Adapted Medical Domains, provided Client must use only the
Integration-ready Editing Tools (and no other editing software or tools) in
connection with Customized AnyModal CDS.

 

3.02 Restrictions. Without expanding the limited grant contained in section
3.01, above, Client shall not (a) disassemble, reverse compile or reverse
engineer the Customized Solution (or any portion thereof), or take any action in
order to derive a source code equivalent of such Customized Solution (except as
M*Modal is required under applicable law to allow Client to do, in which case
the Client agrees that any such works are Derivative Works of the Customized
Solution, and thus are the sole and exclusive property of M*Modal), (b) release
to any Person results of any benchmark, performance, or functionality tests
performed on the Customized Solution, except as expressly set forth in this
Agreement, (c) release to any Person any results obtained through use of the
Customized Solution, including, without limitation, media or text output, except
as expressly set forth in this Agreement, (d) incorporate, bundle or pre-load
the Customized Solution into any software or computing device manufactured by
Client, or for Client, except as expressly set forth in section 3.01, above, (e)
create Derivative Works of any part of the Customized Solution, except as
expressly set forth in section 3.01, above, (f) sublicense the Customized
Solution to any Person, or otherwise permit use of the Customized Solution
(including timesharing or networking use) by any Person, except as expressly set
forth in section 3.01, above, (g) subject to section 12.01, below, distribute
any press release, demonstrate or otherwise publicize or promote the Customized
Solution (or any portion thereof), or the functionalities of such Customized
Solution, whether or not M*Modal is identified as the proprietor of such
Customized Solution, except as agreed by M*Modal in advance in writing, which
agreement shall not be unreasonably withheld or delayed in connection with
Client’s proposed demonstration of such Customized Solution to one or more
prospective or existing Client Customers or to securities analysts (and Persons
acting in a capacity similar to a securities analyst), provided that the
prospective or existing Client Customers, the securities analysts and the
Persons acting in a capacity similar to a securities analyst cannot reasonably
be deemed competitors of M*Modal, or (h) use the AnyModal CDS Draft Documents
other than for purposes of Internal review and editing (to the extent necessary)
by Client medical transcription personnel of such AnyModal CDS Draft Documents
and subsequent submission of the reviewed/edited AnyModal CDS Draft Documents to
Customized AnyModal CDS to obtain a Structured Medical Report.

 

Article IV. Maintenance and Support

 

M*Modal shall provide maintenance and support to Client as set forth in
Attachment D to this Agreement.

 

Article V. Payment

 

5.01 Integration Configuration Services and Adaptation Services Fees.
[***Omitted and filed separately with the commission.***]

 

5



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

5.02 Additional Services Fees. [***Omitted and filed separately with the
Commision.***]

 

5.03 Transaction Fees. [***Omitted and filed separately with the Commission.***]

 

5.04 M*Modal Service Commitment/Minute-based Discount. [***Omitted and filed
separately with the Commission.***]

 

6



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

5.05 Maintenance and Support. [*** Omitted and separately filed with the
Commission.***]

 

5.06 Remittance Process. Client shall pay to M*Modal the Integration
Configuration Services Fees and Additional Services Fees not more than five (5)
business days after the date on which such amounts are due. Within thirty (30)
calendar days following the end of each Billing Period, Client shall pay to
M*Modal the Transaction Fee due for such Billing Period.

 

5.07 Taxes. The Integration Configuration Services Fees, Additional Services
Fees and the Transaction Fees (and any other amounts payable by Client under
this Agreement) are exclusive of all applicable taxes, including, without
limitation, excise, sales, use, added value, and customs, duties or governmental
impositions, and similar taxes or fees, now in force or enacted in the future,
and Client shall have sole responsibility for the payment of such taxes, with
the exception of taxes on M*Modal’s net income.

 

5.08 Delinquent Payment. For each calendar month (or any portion thereof) during
which payment of the Integration Configuration Services Fees, Additional
Services Fees or Transaction Fee is delinquent, a late fee of one and one-half
percent (1.5%) of the amount due shall automatically be charged by M*Modal and
due with such payment.

 

5.09 Accounting Records, Audit Rights. During the Term of this Agreement
(defined in section 9.01, below) and for the twelve (12) months immediately
following Termination (defined in section 9.04, below) of this Agreement, Client
shall maintain full, clear and accurate records reflecting and recording all
transactions pertaining to Client’s use of the Customized Solution and the
Transaction Fees. Upon reasonable notice to Client, and not more than once per
calendar year, M*Modal shall have the right, by itself or through an independent
certified public accounting firm engaged on a non-contingent basis, to audit the
books and records of Client reflecting information relating to the calculation
or payment of such Transaction Fees hereunder for any year within three (3)
years of the date of the request of the audit by M*Modal (each, an “Original
Audit”). In the event the Original Audit of Client’s books or records reveals
any underpayment to M*Modal of such Transaction Fees, payment of such amount
shall be made within seven (7) calendar days thereafter. If such underpayment is
greater than seven and one-half percent (7.5%) of the payment due for the
audited period, then Client shall pay all reasonable and customary costs
associated with the Original Audit. If Client believes that such report is
incorrect, then it may request an independent audit by an independent accounting
firm of national reputation mutually acceptable to the Parties, any and all
costs of which shall be borne solely by Client unless such report sustains the
position taken by Client in all material respects. The report of such firm shall
be final and binding upon the Parties. All auditors shall be required to sign an
appropriate non-disclosure agreement.

 

7



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

Article VI. Confidentiality, Intellectual Property

 

6.01 Non-Disclosure of Confidential Information. Each Party shall use it best
efforts to hold and maintain in strictest confidence the Confidential
Information of the other Party. Without limiting the generality of the foregoing
statement, absent express, written consent of the other Party, neither Party
shall disclose the other Party’s Confidential Information to any third party
(including a consultant or independent contractor), and each Receiving Party
shall protect the confidentiality of the Confidential Information furnished by
the Disclosing Party with at least the same degree of care the Receiving Party
uses to safeguard its own highly sensitive, proprietary information, and, in any
event, shall exercise not less than the standard of care necessary to maintain
and protect trade secret status for the Confidential Information (whether or not
such Confidential Information actually constitutes a trade secret), and each
Party shall store the other Party’s Confidential Information in a safe and
secure location.

 

6.02 Use of Confidential Information. Each Party shall only receive and use the
other Party’s Confidential Information Internally and as strictly necessary to
perform its respective obligations under this Agreement. In doing so, each Party
shall provide such Confidential Information only to those of its employees who
have a legitimate “need to know” to effect such purpose, and who are bound in
writing to exercise the degree of care imposed by this Agreement with respect to
the other Party’s Confidential Information. Upon written request of the
Disclosing Party, unless such request would otherwise violate the terms and
conditions of this Agreement, the Receiving Party shall promptly return to the
Disclosing Party all documents and other tangible objects containing or
representing Confidential Information previously furnished by the Disclosing
Party, along with any all copies thereof.

 

6.03 Ownership of Confidential Information. The Parties expressly acknowledge
that, at all times, each Disclosing Party retains any and all right, title and
interest in and to its own Confidential Information. To the extent the Receiving
Party or its personnel acquires, by operation of law, any right, title or
interest in or to the Disclosing Party’s Confidential Information, such
Receiving Party irrevocably assigns all such right, title and interest
exclusively to the Disclosing Party. Each Party shall maintain and enforce
agreements and policies with its personnel sufficient to give effect to this
section 6.03.

 

6.04 Exclusion(s) of Liability. Notwithstanding the above, the Receiving Party
shall not have liability to the Disclosing Party with regard to any Confidential
Information of the Disclosing Party that (a) is shown by written documentation
to be already in the possession of, known to, or independently developed by the
Receiving Party prior to disclosure hereunder and prior to such Receiving Party
having an obligation of confidentiality with respect to such Confidential
Information, in each case, provided that, to the extent such Confidential
Information was obtained by the Receiving Party from a third party, such third
party did not commit a breach of an obligation of confidence with respect to
such Confidential Information, (b) becomes publicly available through no fault
or breach of the Receiving Party, (c) is shown by written documentation to have
been obtained by the Receiving Party from a third party without breach by such
third party of an obligation of confidence with respect to the Confidential
Information disclosed, or (d) has been or is developed by, as demonstrated
through written documentation, the Receiving Party independently of (i.e.,
without use of) any such Confidential Information disclosed by the Disclosing
Party

 

6.05 Lawful Order and Reference Exception(s). In the event a Receiving Party is
requested to disclose Confidential Information of a Disclosing Party pursuant to
the lawful order of a court of law or government agency, the Receiving Party may
disclose such Confirmation Information, provided the Receiving Party promptly
provides the Disclosing Party with written notification of the underlying
request for disclosure and takes any and all action (at the request and expense
of the Disclosing Party) necessary to preserve the confidential nature of the
Confidential Information, including, without limitation, moving to put in place
an appropriate protective order. Notwithstanding the foregoing, the Parties
expressly agree that Client shall be able to disclose the

 

8



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

existence (but not the terms or conditions) of this Agreement to the Securities
and Exchange Commission in accordance with any reporting requirements of the
Securities and Exchange Commission with which Client must, by law, comply; and,
to the extent one or more of the terms or conditions of this Agreement, under a
reasonable interpretation of relevant law, are required to be disclosed to the
Securities and Exchange Commission, the Parties shall mutually agree, in
writing, prior to any such disclosure, upon which terms and conditions shall be
so disclosed and which terms and conditions shall be redacted (or otherwise
withheld from disclosure). In the event that the Parties cannot mutually agree
regarding the requisite disclosure to the Securities and Exchange Commission,
the securities counsel of the Party objecting to the disclosure of certain terms
and conditions shall issue a legal opinion regarding the appropriateness of such
nondisclosure at the expense of the objecting Party and the disclosure shall be
made in conformity with such opinion. The provisions contained in this section
6.05 shall not be construed to prohibit any activity of the Parties contemplated
by section 12.01, below.

 

6.06 Confidentiality Term. Each Party expressly acknowledges and agrees that,
notwithstanding the Termination (defined in section 9.04, below) of this
Agreement, the obligations regarding Confidential Information imposed by this
Agreement shall continue in perpetuity following the date of Termination of this
Agreement.

 

6.07 Intellectual Property Ownership/Rights. Except for the limited license(s)
granted herein, all right, title and interest in and to the Pilot Solution, the
Customized Solution (including any portion thereof), M*Modal’s Confidential
Information, and all Intellectual Property attendant to such Pilot Solution,
Customized Solution and M*Modal’s Confidential Information (individually and
collectively, the “M*Modal Solutions, Information and IP”) are retained by
M*Modal, and this Agreement shall not be construed to grant Client any right or
license to such M*Modal Solutions, Information and IP, whether by implication,
estoppel or otherwise, except as expressly provided. Neither changes,
modifications, additional features or other derivative works made by Client to
the M*Modal Solutions, Information and IP, nor changes, modifications,
additional features or other derivative works made by M*Modal to the M*Modal
Solutions, Information and IP as a result of feedback from Client, shall provide
any basis for any claim of right by Client to the M*Modal Solutions, Information
and IP, or Derivative Works of same, and shall remain the exclusive property of
M*Modal. To the extent Client or its personnel acquires any such right, title or
interest therein by operation of law, Client irrevocably assigns all such right,
title and interest exclusively to M*Modal, and shall maintain and enforce
agreements and policies with its personnel sufficient to give effect to this
section 6.07. Except as expressly provided herein, M*Modal does not grant any
right to Client to any other M*Modal intellectual property, including, without
limitation, any patent, copyright, trademark, or trade secret right.

 

6.08 Intellectual Property Protection. Client shall use best efforts to protect
the M*Modal Solutions, Information and IP from unauthorized use by agents of
Client (such as medical transcription personnel and other employees) and by
third parties. Absent the prior, written consent of M*Modal, Client shall not
alter or remove any trademark, copyright, trade secret, patent, proprietary or
other legal notice or legend contained in or on copies of the Pilot Solution,
Customized Solution (including any portion thereof), or M*Modal’s Confidential
Information.

 

Article VII. Limited Representations and Warranties, Limited Liability

 

7.01 Representations and Warranties – Services. M*Modal represents and warrants
that it shall perform the Adaptation Services, Integration Configuration
Services and the maintenance and support services under this Agreement in a
diligent, timely and workmanlike manner. OTHER THAN AS EXPRESSLY STATED IN THIS
AGREEMENT AND, TO THE MAXIMUM EXTENT PERMITTED BY LAW, M*MODAL MAKES NO
WARRANTY, EXPRESS OR IMPLIED, AS TO SUCH SERVICES, THE DELIVERY OF THE
CUSTOMIZED SOLUTION (INCLUDING ANY PORTION THEREOF), OR ANY OTHER SERVICES
RENDERED IN CONNECTION WITH THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THAT
M*MODAL’S SERVICES WILL MEET CLIENT’S REQUIREMENTS, AND M*MODAL EXPRESSLY
DISCLAIMS THE IMPLIED WARRANTY OF MERCHANTABILITY AND THE IMPLIED WARRANTY OF
FITNESS FOR A PARTICULAR PURPOSE.

 

9



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

7.02 Representations and Warranties – Products. M*Modal represents and warrants
that, for a period of ninety (90) calendar days following Client’s Acceptance of
the Integration-ready Solution under this Agreement (the “Integration-ready
Warranty Period”), such Integration-ready Solution shall function substantially
in accordance with the Integration-ready Specifications, and, for a period of
ninety (90) calendar days following M*Modal’s adaptation of AnyModal CDS under
Exhibit B to work in connection with a particular Medical Domain (the
“Adaptation Warranty Period,” together with the Integration-ready Warranty
Period, individually and collectively (as applicable), the “Warranty Period”),
Adapted AnyModal CDS shall function substantially in accordance with the
Adaptation Specifications. NOTWITHSTANDING THE FOREGOING, CLIENT EXPRESSLY
ACKNOWLEDGES AND AGREES THAT ANY SPEECH RECOGNITION ERROR RATE DEPENDS ON
VARIOUS EXTERNAL CONDITIONS, SUCH AS RECORDING SETUP, INTELLIGIBILITY OF UTTERED
SPEECH, AND BACKGROUND NOISE, AND THEREFORE TRANSCRIPTION WILL NOT BE ONE
HUNDRED PERCENT (100%) ACCURATE. IN THE EVENT CLIENT NOTIFIES M*MODAL WITHIN THE
APPLICABLE WARRANTY PERIOD THAT THE INTEGRATION-READY SOLUTION OR ADAPTED
ANYMODAL CDS, AS APPLICABLE, IS NOT FUNCTIONING SUBSTANTIALLY IN ACCORDANCE WITH
THE SPECIFICATIONS PERTAINING THERETO, M*MODAL SHALL USE COMMERCIALLY REASONABLE
EFFORTS, AS ELECTED BY M*MODAL WITHIN ITS SOLE DISCRETION, TO (A) CORRECT THE
ERROR, (B) REPLACE THE INTEGRATION-READY SOLUTION OR ADAPTED ANYMODAL CDS, AS
APPLICABLE, WITH A FUNCTIONAL EQUIVALENT, OR (C), SOLELY IN THE CASE OF THE
INTEGRATION-READY SOLUTION, (i) RETURN TO CLIENT ANY AMOUNTS PAID BY CLIENT
UNDER THIS AGREEMENT PRIOR TO AND DURING THE INTEGRATION-READY WARRANTY PERIOD,
AND (ii) IF M*MODAL SO ELECTS UPON RETURN OF SUCH AMOUNTS, TO RIGHTFULLY
TERMINATE THIS AGREEMENT. THE REMEDY FOR BREACH OF THE ABOVE WARRANTY SHALL BE
LIMITED TO SAID CORRECTION, REPLACEMENT OR REPAYMENT, IF APPLICABLE. OTHER THAN
AS EXPRESSLY STATED IN THIS AGREEMENT AND TO THE MAXIMUM EXTENT PERMITTED BY
LAW, M*MODAL MAKES NO WARRANTY, EXPRESS OR IMPLIED, AS TO THE INTEGRATION-READY
SOLUTION, THE CUSTOMIZED SOLUTION (INCLUDING ANY PORTION THEREOF), OR ANY OTHER
ITEMS OR SERVICES PROVIDED OR RENDERED IN CONNECTION WITH THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, THAT THE INTEGRATION-READY SOLUTION OR CUSTOMIZED
SOLUTION (INCLUDING ANY PORTION THEREOF) WILL MEET CLIENT’S REQUIREMENTS, AND
M*MODAL EXPRESSLY DISCLAIMS THE IMPLIED WARRANTY OF MERCHANTABILITY AND THE
IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE.

 

7.03 LIABILITY. TO THE MAXIMUM EXTENT PERMITTED BY LAW, M*MODAL DISCLAIMS ANY
AND ALL LIABILITY, UNDER CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER THEORY,
FOR ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL, OR INDIRECT DAMAGES WHATSOEVER
(INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF BUSINESS PROFITS, BUSINESS
INFORMATION, BUSINESS INTERRUPTION, PERSONAL INJURY) ARISING UNDER THIS
AGREEMENT OR OTHERWISE IN CONNECTION WITH THE ITEMS OR SERVICES PROVIDED OR
RENDERED HEREUNDER. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, CLIENT
ALONE (NOT M*MODAL) ASSUMES THE RISK FOR ANY HARM OR DAMAGE TO CLIENT PROPERTY
AS A RESULT OF CLIENT’S USE OF ANY SERVICES, THE CUSTOMIZED SOLUTION (INCLUDING
ANY PORTION THEREOF), OR M*MODAL CONFIDENTIAL INFORMATION, INCLUDING, WITHOUT
LIMITATION, ANY HARM OR DAMAGE NECESSITATING REPAIR, EVEN IF M*MODAL HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH HARM OR DAMAGE. SUBJECT ONLY TO ARTICLE VIII,
BELOW, IN NO EVENT SHALL M*MODAL’S LIABILITY TO CLIENT EXCEED THE TOTAL AMOUNTS
PAID TO M*MODAL BY CLIENT UNDER THIS AGREEMENT.

 

10



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

Article VIII. Intellectual Property Indemnification

 

[*** Omitted and separately filed with the Commission.***]

 

Article IX. Term and Termination, Concomitant Obligations

 

9.01 Term. [***Omitted and filed separately with the Commission.***]

 

11



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

9.02 Early Termination with Possibility of Cure. Either Party may terminate this
Agreement upon written notice in the event the other Party is in breach of any
provision of this Agreement, if such breach materially and adversely affects the
benefits of the non-breaching Party under this Agreement and the breaching Party
has failed to cure such breach within thirty (30) calendar days after receiving
written notice from the non-breaching Party of such breach.

 

9.03 Early Termination Without Cure. In the event either Party willfully
breaches or breaches as a result of gross negligence any provision set forth in
Article VI of this Agreement in any material respect, then, in addition to the
rights the non-breaching Party has under section 9.02, above, the non-breaching
Party may terminate this Agreement upon five (5) business days’ written notice
to the other Party, with such termination becoming effective immediately upon
expiration of the fifth (5th) business day, and Client shall immediately erase
or otherwise destroy any and all copies of Adapted AnyModal CDS,
Integration-ready AnyModal CDS, the Integration-ready Editing Tools, the
Customized Solution, and other Confidential Information of M*Modal stored in
fixed media or resident in the memory of any computer owned or controlled by
Client, as well as any and all other copies of same, and shall send to M*Modal
written certification, by an officer of Client, of such erasure or destruction.
Notwithstanding the foregoing, in the event M*Modal invokes its right under this
section 9.03 to terminate this Agreement as a result of Client’s gross
negligence, M*Modal shall grant to Client sixty (60) days to cease Client’s use
of Adapted AnyModal CDS, Integration-ready AnyModal CDS, the Integration-ready
Editing Tools, the Customized Solution, and other Confidential Information of
M*Modal as permitted under this Agreement, and to comply with the
erasure/destruction requirement set forth in this section 9.03.

 

9.04 Effect of Termination. Termination, expiration, or cancellation
(individually and collectively, “Termination”) of this Agreement shall not
affect any pre-Termination obligations of either Party, and any Termination is
without prejudice to the enforcement of any undischarged obligations existing at
the time of Termination.

 

9.05 Return of Software, Confidential Information. Termination of this Agreement
shall terminate all licenses granted to Client under this Agreement. Subject to
section 9.03, above, within twenty (20) business days after Termination of this
Agreement, Client shall erase or otherwise destroy any and all copies of the
Customized Solution and other Confidential Information of M*Modal stored in
fixed media or resident in the memory of any computer owned or controlled by
Client, as well as any and all other copies of same, and shall send to M*Modal
written certification, by an officer of Client, of such erasure or destruction.

 

Article X. HIPAA

 

The Parties shall agree to mutually acceptable terms and conditions relating to
the requirements imposed by the Health Insurance Portability and Accountability
Act of 1996 and the rules and regulations promulgated thereunder.

 

12



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

Article XI. Escrow Arrangement

 

The Parties shall enter into a Software and Source Code Escrow Agreement (the
“SSCEA”) in the form set forth in Attachment F to this Agreement. Any and all
delivery to, or use by, Client of software or Source Code listed under the SSCEA
shall be governed by the terms and conditions of such SSCEA.

 

Article XII. General Provisions

 

12.01 Press Release. Upon execution of this Agreement, the Parties shall jointly
issue a press release describing, in mutually acceptable terms, the nature of
this Agreement.

 

12.02 Force Majeure. Neither Party shall be liable by reason of any failure or
delay in the performance of its obligations hereunder on account of strikes,
riots, insurrection, terrorist attacks, fires, flood, storm, explosion, act of
God, war (declared or undeclared), governmental action, labor conditions,
earthquakes, material shortages or any other cause that is beyond the reasonable
control of such Party.

 

12.03 Compliance with Law. Each Party shall each comply with all applicable
laws, rules and regulations applicable to it and any actions contemplated by
this Agreement.

 

12.04 No Agency. Nothing contained in this Agreement shall be construed as
creating a partnership, joint venture, or other form of agency between the
Parties.

 

12.05 Assignment. Neither Party shall assign, sublicense, delegate or otherwise
transfer this Agreement, or its rights or liabilities herein, in whole or in
part, without the prior written consent of the other Party, except that either
Party may make such transfer to a Person into which the Party has merged or that
has otherwise succeeded to all or substantially all of such Party’s business and
assets to which this Agreement pertains (an “Acquiring Party”), provided that
the Acquiring Party cannot reasonably be deemed a competitor of the other Party
(the “non-Acquired Party”) and provided such Acquiring Party has assumed in
writing all obligations under this Agreement owing to the non-Acquired Party.
Subject to the foregoing, the rights and liabilities of the Parties hereto shall
bind and inure to the benefit of their respective successors or assigns.

 

12.06 Notices. All notices, requests, demands or other communications permitted
or required under this Agreement shall be in writing and shall be delivered in
person, delivered by a reputable courier service (e.g., FedEx), or sent by
facsimile transmission to the address(es) set forth below for the other Party,
and shall be deemed provided or given to the Party at the address set forth
below upon documented delivery or, in the case of facsimile transmission, upon
documented receipt of electronic transmission:

 

(a) Client

 

945 East Paces Ferry Road

Suite 1475

Atlanta, Georgia, 30326

Attention: Mr. Tom Binion, President and Chief Operating Officer

(Facsimile No. 404-364-8009 )

 

(b) M*Modal

 

Multimodal Technologies, Inc.

319 South Craig Street

Pittsburgh, Pennsylvania 15213

Attention: Mr. Michael Finke, President

(Facsimile No. +1-412-578-0400)

 

Either Party may change its address information by proving the other Party
written notice of such change.

 

13



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

For purposes of providing notice to M*Modal under section 9.01, above, the
Parties agree that, in the event M*Modal is unable to take delivery of any such
notice from Client, the following individual/entity shall serve as M*Modal’s
representative to receive such notice (“M*Modal’s 9.01 Representative”), and any
such notice properly provided to M*Modal’s 9.01 Representative under this
Agreement shall be deemed to have been provided to M*Modal:

 

David J. Kalson, Esq.

11 Stanwix Street, 15th Floor

Pittsburgh, Pennsylvania 15222

(Facsimile No. +1.412.209.0672)

 

M*Modal may change the identity of M*Modal’s 9.01 Representative or the address
information for M*Modal’s 9.01 Representative by providing Client with prior
written notice of such change.

 

12.07 Entire Agreement. This Agreement, along with any and all Attachments
hereto, constitutes the entire agreement between M*Modal and Client with respect
to the subject matter hereof, and supercedes any prior agreements,
understandings, promises or representations made by either Party to the other
concerning the subject matter hereof, or the terms and conditions contained
herein. To the extent the terms or conditions of this Agreement conflict with
any provisions set forth in Information Sheet, the Adaptation Work Plan or the
Integration Configuration Work Plan issued hereunder, the terms and conditions
of this Agreement shall have priority of interpretation and application over the
provisions of such Information Sheet, Adaptation Work Plan or Integration
Configuration Work Plan, as applicable. Neither this Agreement nor the
Adaptation Work Plan or Integration Configuration Work Plan may be modified
except by a subsequently dated and written amendment to this Agreement or to
such Adaptation Work Plan or Integration Configuration Work Plan, as applicable,
signed on behalf of the Parties by their respective, duly authorized
representatives.

 

12.08 No Waiver. The waiver by either Party of a breach of any provision
contained in this Agreement shall not be construed as a waiver of any succeeding
breach of such provision or a waiver of the provision itself.

 

12.09 Severability. If any provision of this Agreement is found to be invalid,
voidable, void or unenforceable, the Parties agree that such invalidity,
voidability, voidness or unenforceability shall affect neither the validity of
this Agreement nor the remaining provisions herein, and the provision in
question shall be deemed to be replaced with a valid and enforceable provision
most closely reflecting the intent and purpose of the original provision.

 

12.10 Headings. The article and section headings in this Agreement are for
convenience only and shall not delimit or affect the meaning of any and all
terms and conditions contained herein.

 

12.11 Survival of Provisions. The provisions of this Agreement that, by their
nature, extend beyond the Termination of this Agreement, shall survive and
remain in effect until all related obligations are satisfied. Without limiting
the generality of the immediately preceding statement, the provisions contained
in Article VI shall remain in effect following Termination.

 

12.12 Construction. The Parties have negotiated and prepared this Agreement
jointly, and therefore the terms and conditions contained herein shall not be
strictly construed against either Party as the drafter.

 

12.13 No Third Party Beneficiaries. There are no intended third party
beneficiaries of this Agreement.

 

14



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

12.14 Counterparts. This Agreement may be executed by facsimile and in one or
more counterparts, each of which shall be deemed an original and all of which
taken together shall constitute one and the same instrument.

 

WHEREFORE, the Parties have duly executed this Clinical Documentation Solution
Agreement, in duplicate and under seal, as set forth below.

 

Transcend Services, Inc.   Multimodal Technologies, Inc.

By:

 

Larry G Gerdes

  By:   Michael Finke

Title:

 

CEO

  Title:   President & CEO

Date:

 

September 29, 2004

  Date:   September 28, 2004

 

/s/ Larry Gerdes

--------------------------------------------------------------------------------

 

/s/ Michael Finke

--------------------------------------------------------------------------------

(Signature)

  (Signature)

 

15



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

ATTACHMENT A

 

INFORMATION SHEET

 

M*Modal’s AnyModal™ CDS™ product assists with the transcription of clinical
information. For optimum productivity, AnyModal CDS is adapted for various
medical fields and associated medical dictation practice, and the medical
specialists or “authors” who perform dictation within such fields and practice
are enrolled by M*Modal into the AnyModal CDS system. This Information Sheet
provides an overview of author enrollment procedure in the use of AnyModal CDS
and the adaptation of AnyModal CDS for particular medical fields/dictation
practices.

 

Author Enrollment

 

To enroll an author, M*Modal’s client begins by submitting through the AnyModal
CDS user interface a request to initialize a customer of the client (a physician
practice, clinic or hospital that has engaged the client to provide the service
of transcribing dictation of clinical information into textual medical reports),
specifying the applicable medical field/dictation practice for which AnyModal
CDS has been adapted, supplying the list of authors that the client wishes to
enroll, and providing any other requested customer-related information. Upon
receipt of such data, M*Modal places the listed authors into “learning mode.”
(Additional authors associated with an initialized client customer may be
subsequently added by the client through a user interface option.)

 

Recordings dictated by authors in learning mode are submitted by the client’s
transcription workflow software to AnyModal CDS, which AnyModal CDS stores for
AnyModal CDS training purposes without producing a transcription. AnyModal CDS
generates a “learning mode/no transcript available” response to the submission
of the recording along with a blank medical report template, and the client’s
workflow software then places such recording with the blank report template into
the transcription work queue for manual transcription of the recording by
client’s transcription personnel using the AnyModal CDS-based editing tools to
fill in the report template. Upon completion of the transcription of the
recording, the client transcription workflow software submits the transcript
(the completed medical report template) to AnyModal CDS and requests from
AnyModal CDS a final medical report, which AnyModal CDS promptly returns.
Submission by the client to AnyModal CDS of completed medical report templates
enables creation and tuning by AnyModal CDS of an “author profile” for the
associated author. Once established, the author profile continuously generates a
quality measure that estimates the expected accuracy of a draft medical report
document (a “Draft Transcript,” see more on this directly below) derived from
use of AnyModal CDS by the particular author. With this quality measure, the
client determines when the status of the author should be changed from learning
mode to “activated.”

 

For activated authors, the client’s transcription workflow software submits
dictated recordings to AnyModal CDS for assistance in transcription. AnyModal
CDS returns to the client’s transcription workflow software a Draft Transcript
of each such recording, and the client’s transcription workflow software places
the Draft Transcript into the editing queue for review and, to the extent
necessary, editing by the client’s transcription personnel using the AnyModal
CDS-based editing tools. The client’s transcription workflow software then
submits the reviewed/edited Draft Transcript to AnyModal CDS to receive a final
medical report in return.

 

16



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

AnyModal CDS Medical Domain Adaptation

 

Each medical field/dictation practice combination for which AnyModal CDS may be
adapted by M*Modal for a client comprises the following distinct, yet related,
components: (1) a generally recognized and standard medical-treatment-related
department within a client’s customer (the “Department Level”), (2) specified
dictation instructions and habits as well as documentation procedures of the
dictating authors of client’s customer within such medical-treatment-related
department, including specified recording setup (the “Client Customer Level”),
and (3) training information sufficient to support the adaptation of AnyModal
CDS. Based on the type and amount of such information provided to M*Modal by its
client, M*Modal and the client together will create an adaptation strategy,
identifying the specific medical fields/dictation practices for which AnyModal
CDS will be adapted, as well as the timing associated with each such adaptation
project.

 

To adapt AnyModal CDS for a particular medical field/dictation practice, M*Modal
requires all available acoustic training information (medical reports and their
respective recordings) and textual training information (medical reports
together with information concerning the client customer’s specific
documentation practices, such as report templates, formatting, and “normals”)
for the client’s customer. The client provides this information from the
client’s existing transcription workflow systems and medical record systems
housing data relating to its customer, as well as from existing transcription
workflow systems and medical record systems of the client’s customer, if
available.

 

The more existing information the client provides for each of its customers, the
better accuracy and higher coverage AnyModal CDS has early on in production in
relation to the customer’s recordings submitted by the client to AnyModal CDS.
Similarly, the more comprehensive the adaptation of AnyModal CDS in connection
with the particular client customer, the less training information is needed in
the future to create a new Client Customer Level for the same or very similar
Department Level.

 

Furthermore, for as long as AnyModal CDS is used by the client in connection
with a specific medical field/dictation practice, AnyModal CDS continues to
improve its adaptation to such medical field/dictation practice – M*Modal’s
proprietary “continuous adaptation” approach. With each reviewed/edited Draft
Document returned by the client to AnyModal CDS in order to obtain a final
medical report (see Author Enrollment, above), M*Modal’s system uses the
reviewed/edited Draft Document to improve the quality not only of future Draft
Documents for the applicable Author, but also to improve AnyModal CDS at both
the Client Customer Level and Department Level.

 

17



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

ATTACHMENT B

 

ADAPTATION WORK PLAN

 

[***Omitted and filed separately with the Commission.***]

 

18



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

ATTACHMENT C

 

INTEGRATION CONFIGURATION WORK PLAN

 

[***Omitted and filed separately with the Commission.***]

 

19



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

ATTACHMENT D

 

MAINTENANCE AND SUPPORT TERMS AND CONDITIONS

 

I. MAINTENANCE

 

M*Modal shall provide Client with any and all Updates and Enhancements to the
Customized Solution (the “M*Modal Products”) created by M*Modal during the Term
of the Agreement.

 

II. SUPPORT

 

A. Error Correction. M*Modal shall work to correct Errors within the M*Modal
Products used by Client in accordance with the following provisions.

 

1. Contacts. The telephone/pager number and email address of the M*Modal Support
Team to which the Client staff member(s) designated in accordance with this
paragraph 1 shall report any and all Errors within the M*Modal Products is as
follows:.

 

Telephone Number    Email Address ____________________________   
____________________________

 

Client shall designate below up to two (2) staff members (including name,
telephone number and email address) to act as the technical liaisons responsible
for Client’s communication with the M*Modal Support Team concerning any and all
Errors within the M*Modal Products, both of whom shall possess sufficient
technical expertise to perform Client’s obligations hereunder, including those
set forth in paragraph 5, below.

 

Name    Telephone Number    Email Address ____________________________   
____________________________    ____________________________
____________________________    ____________________________   
____________________________

 

Either Party may substitute other individuals for those the Party listed above
by providing the other Party with one (1) week’s prior written notice of its
intent to do so.

 

2. Error Reporting. Client shall report any and all Errors, prominently
indicating the severity of such Error (as set forth in paragraph 3, below)
within the M*Modal Products (each, an “Error Notice”) to the M*Modal Support
Team as follows: For Priority 1 Errors, by both telephone and email, seven (7)
days per week, twenty-four (24) hours per day; for Priority 2 and Priority 3
Errors, by both telephone and email during normal M*Modal business days and
business hours: Monday – Friday (non-holidays), 9:00 am – 5:00 pm. Any Error
Notice received after M*Modal business hours will be deemed to be received by
M*Modal on M*Modal’s immediately following business day.

 

3. Error Levels, Initial Response Times. Severity of Errors is prioritized as
follows:

 

  (a) Priority 1 – an Error preventing the operation of the M*Modal Products in
accordance with the relevant Specifications.

 

  (b) Priority 2 – an Error impairing the operation of the M*Modal Products in
accordance with the relevant Specifications.

 

20



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

  (c) Priority 3 – an Error impacting (but not preventing or impairing) the
operation of the M*Modal Products in accordance with the relevant
Specifications.

 

Upon receipt of an Error Notice, M*Modal shall acknowledge to Client by
telephone or email receipt of such Error Notice, and shall use commercially
reasonable efforts to make such acknowledgement within the following time
frames:

 

  •   Priority 1 – within one (1) hour.

 

  •   Priority 2 – within one (1) business day.

 

  •   Priority 3 – within two (2) business days.

 

4. Resolution Goals. The term “Resolution” means a temporary or permanent
correction of the Error within the M*Modal Products by (a) a recommendation on
the installation, functions or operation of the M*Modal Products, (b) a
workaround for the Error, or (c) a modification to the M*Modal Products that
either corrects the Error or eliminates the practical adverse effect of the
Error on Client. M*Modal shall exercise commercially reasonable efforts to
provide a Resolution within the following timeframes:

 

  •   Priority 1: M*Modal shall work continuously until Resolution is attained
or as long as useful progress can be made, provided Client must diligently
assist M*Modal during this resolution period, either on site or by pager, to
help with data gathering, testing, and applying fixes.

 

  •   Priority 2: Within five (5) M*Modal business days of M*Modal’s
acknowledgement of the Error Notice.

 

  •   Priority 3: Within thirty (30) M*Modal business days of M*Modal’s
acknowledgement of the Error Notice, or in a future Update of the applicable
M*Modal Products.

 

5. Client Obligations. Before providing any Error Notice to M*Modal, Client
shall use commercially reasonable efforts to verify the existence of an actual
Error in the M*Modal Products, including, without limitation, through execution
of standard diagnostic procedures by Client. Immediately upon providing an Error
Notice to M*Modal, Client shall obtain any and all information necessary for
M*Modal to determine the nature of the issue(s) surrounding the Error and to
isolate such Error, including, without limitation, system information,
transaction data and reproducible test cases. Resolution timeframes shall be
extended by any delays in the time taken by Client to gather such information.

 

B. Assistance. M*Modal shall use commercially reasonable efforts to provide
Client with reasonable assistance concerning proper use of the M*Modal Products.
To the extent any such assistance exceeds a reasonable level, M*Modal shall
supply a quotation to Client regarding costs for continued assistance.

 

21



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

ATTACHMENT E

 

RATES FOR TIME AND MATERIALS

 

[***Omitted and filed separately with the Commission.***]

 

22



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

ATTACHMENT F

 

SOFTWARE AND SOURCE CODE ESCROW AGREEMENT

 

Attached.

 

23



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

Software and Source Code Escrow Agreement

 

This Software and Source Code Escrow Agreement (this “SSCEA”), effective this
28th day of September, 2004 (the “Effective Date”), is entered into by, between
and among Multimodal Technologies, Inc., a Pennsylvania corporation with its
principal place of business located at 319 S. Craig Street, Pittsburgh,
Pennsylvania, 15213 (“M*Modal”); Transcend Services, Inc., a Delaware
corporation with its principal place of business located at 945 East Paces Ferry
Road, Suite 1475, Atlanta, Georgia, 30326 (“Transcend”); and Strassburger
McKenna Gutnick & Potter, a Pennsylvania Professional Corporation with a place
of business located at 322 Boulevard of the Allies, Suite 700, Pittsburgh,
Pennsylvania, 15222 (“Escrow Agent”). (M*Modal, Transcend and Escrow Agent are
each referred to from time to time herein as a “Party” and, collectively, as the
“Parties.”)

 

RECITALS

 

A. M*Modal and Transcend have entered into a certain Clinical Documentation
Solution Agreement, effective September 28th, 2004 (the “CDSA”), which concerns
certain proprietary software technologies of M*Modal (individually and
collectively (as applicable), the “M*Modal Software”).

 

B. M*Modal desires to avoid disclosure to Transcend of the M*Modal Software in
component-based form, as set forth on Exhibit A to this SSCEA, one or more of
which components may be in “Source Code” (as defined in the CDSA) form (the
“M*Modal Software Components”), except under certain limited circumstances.

 

C. The availability, under certain limited circumstances, of the M*Modal
Software Components is critical to Transcend in the conduct of its business,
and, therefore, Transcend requires an appropriate license to the M*Modal
Software Components under such circumstances.

 

D. M*Modal and Transcend desire to establish an escrow arrangement with Escrow
Agent to provide for the retention, administration, controlled access of, and
licensing to, Transcend of the M*Modal Software Components.

 

E. This Agreement shall be deemed “supplementary” to the CDSA as such term
(i.e., “supplementary”) is used pursuant to section 365(n) of title 11 of the
United States Code (Bankruptcy Code).

 

It is agreed as follows:

 

AGREEMENT

 

Article I – Deposit(s)

 

1.1 Deposit Requirement. Within ninety (90) days of execution of this SSCEA by
all Parties, M*Modal shall deliver to Escrow Agent the M*Modal Software
Components (the “Initial Deposit Materials”). Thereafter, beginning on the six
(6) month anniversary date of delivery by M*Modal to Escrow Agent of the Initial
Deposit Materials, M*Modal shall subsequently deliver to Escrow Agent every six
(6) months the M*Modal Software Components in their then-most-recent form
(individually and collectively, the “Subsequent Deposit Materials,” together
with the Initial Deposit Materials, the “Deposit Materials”). Any and all
Subsequent Deposit Materials shall be added by Escrow Agent to the Initial
Deposit Materials. Unless and until M*Modal delivers the Initial Deposit
Materials to Escrow Agent, Escrow Agent shall have no obligation with respect to
this SSCEA, except the obligation to notify M*Modal and Transcend regarding the
status of the account as required under section 7.3, below.

 

24



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

1.2 Tangible Media Identification. Prior to each delivery of the Deposit
Materials to Escrow Agent, M*Modal shall conspicuously label for identification
each document, magnetic tape, CD, DVD, or other media upon which the Deposit
Materials are written or stored, and shall complete the form set forth in
Exhibit B to this SSCEA (the “Deposit Form”) by listing each such Deposit
Material by the item label description, the type of medium and the quantity.
Each Deposit Form shall be signed by the M*Modal-designated contact person
listed on Exhibit C to this SSCEA (the “M*Modal Designated Contact”), delivered
to Escrow Agent with the Deposit Materials, and held and maintained separately
by Escrow Agent within the escrow account.

 

1.3 Deposit Inspection and Acceptance. Upon receiving the Deposit Materials and
corresponding Deposit Form from M*Modal, Escrow Agent shall conduct a visual
deposit inspection. In the event Escrow Agent determines that the labeling of
the media matches the item descriptions and quantity set forth on the Deposit
Form, Escrow Agent shall sign and date the Deposit Form and deliver a copy
thereof to M*Modal and Transcend. In the event Escrow Agent determines that the
labeling does not match the item descriptions or quantity on the Deposit Form,
Escrow Agent shall (a) note the discrepancies in writing on the Deposit Form;
(b) sign and date the Deposit Form with such discrepancies noted; and (c)
deliver a copy of such Deposit Form to M*Modal and Transcend. Escrow Agent’s
acceptance of the deposit shall occur upon Escrow Agent’s execution of the
Deposit Form, and delivery of the copy of the Deposit Form to Transcend shall
constitute Transcend’s notice that the Deposit Materials have been received and
accepted by Escrow Agent. Other than Escrow Agent’s inspection obligation(s)
described immediately above, Escrow Agent shall have no obligation regarding the
accuracy, completeness, functionality, performance or non-performance of the
Deposit Materials.

 

1.4 Deposit Confirmation. Upon written request of Transcend, M*Modal and
Transcend shall confirm the compliance of any and all Deposit Materials as
follows: M*Modal and Transcend shall, in person, and together with Escrow Agent,
remove the subject Deposit Materials from the escrow account. Then, at M*Modal’s
office or datacenter, Transcend shall observe M*Modal uploading the subject
Deposit Materials onto a computer workstation containing the “Product/Technology
Build Environment” specified on the Deposit Form for the subject Deposit
Materials, and M*Modal will then compile or execute the M*Modal Software
Components contained within the subject Deposit Materials. In the event any
Deposit Materials fail such confirmation testing, then (a) M*Modal and Transcend
shall jointly inform Escrow Agent, and such non-performing Deposit Materials
shall be immediately withdrawn from the escrow account and shall no longer
constitute Deposit Materials, and (b) M*Modal shall take such corrective action
as necessary to cause such Deposit Materials to satisfy confirmation testing,
upon completion of which such Deposit Materials shall be deposited into the
escrow account in accordance with this SSCEA.

 

1.5 Removal of Deposit Materials. Subject to sections 1.4, above, and 7.2,
below, unless otherwise expressly provided in this SSCEA, the Deposit Materials
may be removed or exchanged only upon joint, written instruction to Escrow Agent
signed by both the M*Modal Designated Contact and the Transcend-designated
contact person listed on Exhibit C to this SSCEA (the “Transcend Designated
Contact”).

 

25



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

Article II – Deposit Release

 

As used in this Article II, “M*Modal” shall include any and all of M*Modal’s
successors-in-interest with respect to, and permitted assignees of, the CDSA,
and Transcend shall include any and all of Transcend’s successors-in-interest
with respect to, and permitted assignees of, the CDSA.

 

2.1 Release Events. As used in this SSCEA, “Release Event” shall mean one or
more of the following:

 

  (a) M*Modal fails, in a material respect, to fulfill any outstanding
obligation of M*Modal under the CDSA, thereby preventing Transcend from using
the M*Modal Software in accordance with the terms and subject to the conditions
of the CDSA (each, an “Outstanding Obligation”), and, after receiving written
notice of such alleged failure and a ninety (90) day cure period, M*Modal
continues to fail, in a material respect, to fulfill such Outstanding
Obligation; or

 

  (b) M*Modal ceases doing business, which cessation causes M*Modal to fail, in
a material respect, to fulfill any outstanding obligation of M*Modal under the
CDSA, thereby preventing Transcend from using the M*Modal Software in accordance
with the terms and subject to the conditions of the CDSA (each, an
“Post-Cessation Outstanding Obligation”), and, after receiving written notice of
such alleged failure and a thirty (30) day cure period, M*Modal continues to
fail, in a material respect, to fulfill such Post-Cessation Outstanding
Obligations.

 

Notwithstanding anything to the contrary in this SSCEA, M*Modal’s failure to
perform an Outstanding Obligation under subsection (a), above, or a
Post-Cessation Outstanding Obligation under subsection (b), above, must
constitute a material breach under the CDSA for which material breach Transcend
must first have given written notice and opportunity to cure as required under
the CDSA before written notice is provided under subsection (a) or (b), above.

 

2.2 Release Request. If Transcend believes, in good faith, that a Release Event
has occurred, Transcend may provide Escrow Agent with written notice of the
occurrence of the Release Event and request for release of the relevant Deposit
Materials. Such notice shall be written on Transcend company letterhead and
signed by the Transcend Designated Contact, and shall contain the following: (a)
a detailed description of the particular M*Modal Software (and identification of
corresponding M*Modal Software Components, specifying the portions thereof,
where applicable), and (b) an undertaking from Transcend that the particular
M*Modal Software Components requested by Transcend shall be used only in
accordance with the terms and conditions of the license set forth in Article
III, below. Unless Escrow Agent either acknowledges or discovers independently,
or through M*Modal or Transcend, its need for additional documentation or
information in order to comply with this section 2.2, Escrow Agent shall
promptly provide a copy of the notice to M*Modal by overnight delivery via
Federal Express. Such need for additional documentation or information may
extend the time period for Escrow Agent’s performance under this section 2.2.

 

2.3 Contrary Instructions. From the date Escrow Agent delivers the notice
requesting release of the applicable Deposit Materials, M*Modal shall have ten
(10) business days to deliver to Escrow Agent written representation that a
Release Event has not occurred or that Transcend is otherwise not entitled to
receive the requested Deposit Materials (in each case, “Contrary Instructions”).
Such Contrary Instructions shall be written on

 

26



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

M*Modal company letterhead and signed by the M*Modal Designated Contact, and
shall set forth M*Modal’s position concerning the Release Event or why Transcend
is otherwise not entitled to receive the requested Deposit Materials. Upon
receipt of Contrary Instructions, Escrow Agent shall promptly send a copy to
M*Modal and Transcend by overnight delivery via Federal Express, notifying both
M*Modal and Transcend that there exists a dispute to be resolved pursuant to
Article IV, below. Upon such notification, Escrow Agent shall immediately submit
a request for Arbitration (defined in section 4.1, below), to the Pittsburgh,
Pennsylvania, Regional Office of the American Arbitration Association. Subject
to section 4.3 of this SSCEA, Escrow Agent shall continue to store the requested
Deposit Materials without release pending (a) joint, written instruction signed
by both the M*Modal Designated Contact and the Transcend Designated Contact, (b)
dispute resolution pursuant to Article IV, below, or (c) an order from a court
of competent jurisdiction.

 

2.4 Deposit Release. If Escrow Agent does not receive Contrary Instructions from
M*Modal, Escrow Agent is authorized to, and shall promptly, release the
requested Deposit Materials to Transcend. Escrow Agent is entitled to receive
any fees due Escrow Agent before making such release and any copying expenses
shall be chargeable to Transcend.

 

2.5 Release Request and Contrary Instructions Independent. Each Release Request
and each Contrary Instruction shall be treated independently for the purposes of
this Article II.

 

Article III – License Following Deposit Release

 

As used in this Article III, “M*Modal” shall include any and all of M*Modal’s
successors-in-interest with respect to, and permitted assignees of, the CDSA,
and Transcend shall include any and all of Transcend’s successors-in-interest
with respect to, and permitted assignees of, the CDSA.

 

3.1 Grant. In the event one or more of the M*Modal Software Components are
released to Transcend under this SSCEA (the “Released Software Components”),
Transcend shall have a nonexclusive, nonassignable, nontransferable (including,
without limitation, no sublicensing rights) license to Internally (as defined in
the CDSA) use, adapt and reproduce the Released Software Components to the
extent necessary to perform, and for the sole purpose of performing, any
Outstanding Obligation or Post-Cessation Outstanding Obligation, as applicable,
under the CDSA.

 

3.2 Confidentiality. Transcend shall exercise best efforts to protect and
maintain in strictest confidence the Released Software Components. Without
limiting the generality of the foregoing statement, Transcend shall protect the
confidentiality of the Released Software Components with at least the same
degree of care Transcend uses to safeguard its own highly sensitive, trade
secret information and (a) shall not disclose the Released Software Components
to any third party (including a consultant or independent contractor); (b) shall
only disclose the Released Software Components to its employees who have a
legitimate “need to know” to perform the Outstanding Obligation or
Post-Cessation Outstanding Obligation, as applicable, and who are under
obligations of confidentiality at least as restrictive as those imposed upon
Transcend by this SSCEA; (c) shall not make any copies of the Released Software
Components unless clearly necessary to perform the Outstanding Obligation or
Post-Cessation Outstanding Obligation, as applicable; and (d) shall store the
Released Software Components off-line and in a locked storage area accessible
only to authorized employees who require such access to perform the Outstanding
Obligation or Post-Cessation Outstanding Obligation, as applicable. For the
purposes of this Agreement, any independent contractor of Transcend performing
software-engineering services for Transcend shall be considered an “employee” of
Transcend (and shall not be considered an independent contractor), provided such

 

27



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

independent contractor is bound in writing to exercise the degrees of care
imposed by the CDSA and this SSCEA to protect the “M*Modal Solutions,
Information and IP” (as defined in the CDSA) and the Released Software
Components (and all intellectual property rights attendant thereto), has
executed any and all written agreements for Transcend employees or personnel
referenced in the CDSA and in this SSCEA, and neither does nor shall perform
work for any entity that could reasonably be deemed a competitor of M*Modal.

 

3.3 License Termination. Any license granted under this Article III shall
terminate immediately upon occurrence of any of the following:

 

  (a) Transcend’s or M*Modal’s satisfactory performance of the Outstanding
Obligation(s) or Post-Cessation Outstanding Obligation(s), as applicable;

 

  (b) termination, expiration or cancellation of the CDSA (whether or not the
license(s) granted therein have terminated, expired or cancelled); or

 

  (c) termination, expiration or cancellation of this SSCEA.

 

Upon the termination, expiration or cancellation of any license granted under
this Article III, Transcend shall destroy the Released Software Components (and
any copies thereof). Such destruction shall be certified in writing on Transcend
company letterhead by an officer of Transcend, and the certification shall be
delivered to M*Modal and Escrow Agent.

 

3.4. Retained Rights. Except for rights granted herein (per section 3.1, above),
any and all right, title and interest (including, without limitation, patent,
copyright and trade secret rights) in and to the Released Software Components as
delivered to Transcend by Escrow Agent and as may be used, adapted or reproduced
by Transcend, and any derivative works of the Released Software Components,
shall belong exclusively to M*Modal.

 

Article IV – Dispute Resolution

 

4.1 Dispute Resolution. The Parties acknowledge and expressly agree that any
dispute, difference or question relating to or arising between or among any of
the Parties concerning the construction, meaning, effect or implementation of
this SSCEA, including, without limitation, any dispute contemplated under
section 2.3, above, shall be submitted to, and settled by, binding arbitration
by an single arbitrator chosen by the Pittsburgh, Pennsylvania, Regional Office
of the American Arbitration Association (the “Arbiter”) in accordance with the
Commercial Rules of the American Arbitration Association (the “Arbitration”),
subject to section 4.2, below. Unless otherwise agreed by the Parties in a
signed writing, the Arbitration shall take place in Pittsburgh, Pennsylvania.
Any court having jurisdiction over the matter may enter judgment on the award of
the Arbiter. Service of a petition to confirm the arbitration award may be made
by overnight delivery via Federal Express to the relevant party. Unless adjudged
otherwise, any costs of Arbitration incurred by Escrow Agent, including
reasonable attorney fees and legal costs, shall be divided equally and paid by
M*Modal and Transcend.

 

28



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

4.2 Release Request Resolution Period. Unless otherwise agreed to in writing by
M*Modal and Transcend, any Arbitration arising under section 2.3, above, shall
be requested and conducted in the most expeditious manner afforded under the
Commercial Rules of the American Arbitration Association.

 

4.3 Requested Order. If M*Modal or Transcend intends to obtain an order from an
Arbiter (or any court of competent jurisdiction) that may direct Escrow Agent to
take, or refrain from taking, any action, such Party shall

 

  (a) provide Escrow Agent with at least five (5) business days’ prior notice of
the hearing;

 

  (b) include in any such order that, as a precondition to Escrow Agent’s
obligation, Escrow Agent shall be paid in full for any past due fees or expenses
and shall be paid for the reasonable value of the services to be rendered and
expenses incurred pursuant to such order; and

 

  (c) ensure that Escrow Agent shall not be required to deliver the original (as
opposed to a copy) of the Deposit Materials so that Escrow Agent may retain the
original in its possession to fulfill any of its other duties.

 

Article V – Representations and Warranties

 

M*Modal represents and warrants, during the term of this SSCEA, as follows:

 

  (a) the Deposit Materials consist of the materials identified on the Deposit
Form(s);

 

  (b) M*Modal lawfully possesses all of the Deposit Materials deposited with
Escrow Agent;

 

  (c) with respect to all Deposit Materials, M*Modal has the right and authority
to grant to Transcend and Escrow Agent the rights as provided in this SSCEA;

 

  (d) as of the Effective Date, the Deposit Materials are not the subject of any
lien or encumbrance, and any liens or encumbrances made after the Effective Date
shall not prohibit, limit, or alter the rights and obligations of M*Modal,
Transcend or Escrow Agent under this SSCEA;

 

  (e) along with the applicable M*Modal Software Components, the Deposit
Materials contain the build environment and any other tools necessary to enable
an individual reasonably skilled in the practice of computer software
development to compile or otherwise execute such M*Modal Software Components;
and

 

  (f) the Deposit Materials are useable in their current form or, if any portion
of the Deposit Materials is encrypted, the decryption tools or decryption keys
also have been deposited.

 

Article VI – Escrow Agent Liability

 

6.1 Reliance on Instructions. Escrow Agent may act in reliance upon any
instruction, instrument, or signature of a Designated Contact reasonably
believed by Escrow Agent to be genuine. Escrow Agent shall not be required to
inquire into the truth or evaluate the merit of any statement or representation
contained in any notice or document. Escrow Agent shall not be responsible for
failure to act as a result of causes beyond the reasonable control of Escrow
Agent.

 

29



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

6.2 Indemnification. M*Modal and Transcend each agrees to indemnify, defend and
hold harmless Escrow Agent from any and all claims, actions, damages,
arbitration fees and expenses, costs, attorney fees and other liabilities
relating in any way to this escrow arrangement and incurred by Escrow Agent in
relation to a third party, except where it is adjudged that Escrow Agent acted
with gross negligence or willful misconduct.

 

6.3 Limitation of Liability. In no event shall Escrow Agent be liable to M*Modal
or Transcend for any incidental, indirect, special, exemplary, consequential or
punitive damages (including, without limitation, for loss of data, revenue, or
profits) costs or expenses (including, without limitation, legal fees and legal
costs), whether foreseeable or unforeseeable, that may arise out of or in
connection with this SSCEA; and in no event shall the collective liability of
Escrow Agent exceed ten (10) times the fees paid under this SSCEA. The foregoing
limitations of liability do not apply with respect to any act of gross
negligence, willful misconduct, personal injury claims, property damage claims
(excluding the Deposit Materials), violation of this SSCEA with respect to the
confidentiality of the Deposit Materials, or intellectual property infringement.

 

Article VII – Additional Escrow Agent Obligations & Escrow Agent Remuneration

 

7.1 Confidentiality. Escrow Agent shall hold and maintain the Deposit Materials
in strictest confidence. Without limiting the generality of the foregoing, and
except as expressly provided in this SSCEA, Escrow Agent shall not disclose,
transfer, make available or otherwise use the Deposit Materials. Escrow Agent
shall not disclose the terms of this SSCEA to any third party. If Escrow Agent
receives a subpoena or any other order from a court or other judicial tribunal
pertaining to the disclosure or release of the Deposit Materials, Escrow Agent
shall immediately notify Transcend and M*Modal by overnight delivery via Federal
Express, unless prohibited by law from doing so. It shall be the responsibility
of M*Modal or Transcend to challenge any such order, provided, however, that
Escrow Agent does not waive its right to present its position with respect to
any such order. Escrow Agent shall not be required to disobey any order from a
court or other judicial tribunal.

 

7.2 Right to Make Copies. Escrow Agent shall have the right to make copies of
the Deposit Materials as reasonably necessary to perform this SSCEA. To do so,
Escrow Agent shall notify M*Modal of its need to make such copies, and M*Modal
shall promptly assist Escrow Agent in making such copies.

 

7.3 Record Keeping, Status Reports. Escrow Agent shall create and maintain an
independent record documenting any and all activity taking place in connection
with each Deposit Form (the “Deposit Activity”). Escrow Agent shall provide to
M*Modal and Transcend on January 1 and July 1 of each year a report profiling
the history of the escrow account, including in such report any and all Deposit
Activity.

 

7.4 Payment Terms. Subject to section 4.1, above, Transcend shall be responsible
for paying Escrow Agent the fees and expenses applicable to the services as set
forth in Exhibit D ((a) and (b) only) to this SSCEA. For any service requested
by Transcend or by M*Modal not listed on Exhibit D to this SSCEA, Escrow Agent
shall provide a quote prior to rendering the requested service (and requesting
payment from Transcend or M*Modal, as applicable). Escrow Agent shall not be
required to perform any service, including release of any Deposit Materials
under Article II, above, unless payment for such service and any outstanding
balances owed to Escrow Agent are paid in full by the obligated Party (i.e.,
either Transcend or M*Modal). If invoiced fees are not paid, Escrow Agent may
terminate this SSCEA in accordance with section 8.2, below.

 

30



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

Article VIII – Term and Termination

 

8.1 Term of SSCEA. The initial term of this SSCEA is for a period of one (1)
year. Thereafter, this SSCEA shall automatically renew from year to year unless
otherwise terminated as follows: (a) M*Modal and Transcend jointly instruct
Escrow Agent in writing that the SSCEA is terminated; (b) Escrow Agent instructs
M*Modal and Transcend in writing that the SSCEA is terminated for nonpayment in
accordance with section 8.2, below; (c) Escrow Agent terminates this SSCEA, for
any reason other than for nonpayment, by providing M*Modal and Transcend with
ninety (90) days’ written notice of its intent to terminate this SSCEA; or (d)
in the event the CDSA has terminated, expired or has been cancelled (whether or
not the licenses contained therein have terminated, expired or have been
cancelled).

 

8.2 Termination for Nonpayment. In the event of nonpayment of fees or expenses
owed to Escrow Agent, Escrow Agent shall provide written notice of delinquency
to both M*Modal and Transcend. Any party to this SSCEA shall have the right to
make the payment to Escrow Agent to cure the default. If the past due payment is
not received in full by Escrow Agent within forty-five (45) days of the date of
such notice, Escrow Agent shall have the right to terminate this SSCEA at any
time thereafter by sending written notice of termination to M*Modal and
Transcend.

 

8.3 Disposition of Deposit Materials. Upon termination, expiration or
cancellation of this SSCEA, Escrow Agent shall destroy, return, or otherwise
deliver the Deposit Materials in accordance with M*Modal’s instructions. If
there are no instructions, Escrow Agent shall, in its sole discretion, either
destroy the Deposit Materials or return them to M*Modal, and certify such
destruction or return in writing.

 

8.4 Survival of Terms. The following shall survive termination, expiration or
cancellation of this SSCEA: (a) the obligations of confidentiality with respect
to the Deposit Materials, (b) the obligation to pay Escrow Agent any fees and
expenses due, (c) the post termination, expiration or cancellation obligations
of Transcend contained in section 3.3, above, (d) the provision contained in
section 8.3, above, and (e) any provision in this SSCEA specifically providing
that it survives termination, expiration or cancellation of this SSCEA.

 

Article IX – General

 

9.1 Entire Agreement. This SSCEA, together with any and all Exhibits hereto, and
along with the relevant provisions contained in the CDSA, completely and
exclusively set forth the agreement of the Parties regarding the specific
subject matter of source code escrow arrangement, and supersede all previous
communications, representations or understandings with respect to the source
code escrow arrangement, either oral or written. Notwithstanding the foregoing,
M*Modal and Transcend acknowledge and agree that Escrow Agent is not a party to
the CDSA and has no knowledge of any of the terms or condition of such CDSA.
Escrow Agent’s only obligations to M*Modal or Transcend are as set forth in this
SSCEA. To the extent the terms or conditions of this SSCEA conflict with any
provision set forth in the CDSA relating to the parties source code escrow
arrangement, the terms and conditions of this SSCEA shall have priority of
interpretation and application. This SSCEA may not be modified except by a
subsequently dated and written amendment to this SSCEA signed on behalf of the
Parties by their respective, duly authorized representatives, and any provision
of an instrument purporting to supplement or vary, or otherwise modify, the
terms or conditions of this SSCEA shall be void. All waivers must be in writing
and must be signed by the Party to be bound.

 

31



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

9.2 Notices. Unless otherwise provided herein, all notices, requests, demands or
other communications permitted or required under this SSCEA shall be in writing
and shall be delivered in person, delivered by a reputable courier service, or
sent by facsimile transmission to the address(es)/number(s) set forth below for
the other Party, and shall be deemed given to the Party at the address set forth
below upon documented delivery or, in the case of facsimile transmission, upon
documented receipt of electronic transmission:

 

M*Modal

 

Multimodal Technologies, Inc.

319 S. Craig Street

Pittsburgh, PA 15213

Attention: Mr. Michael Finke, President

(Facsimile No. (412) 578-0400)

 

Transcend

 

Transcend Services, Inc.

945 East Paces Ferry Rd., Suite 1475

Atlanta, GA 30326

Attention: Thomas C. Binion, President & COO

(Facsimile No. (404) 364-8009)

 

Escrow Agent

 

Strassburger McKenna Gutnick & Potter

322 Boulevard of the Allies, Suite 700

Pittsburgh, Pennsylvania 15222

Attention: E.J. Strassburger

(Facsimile No. (412) 281 8264)

 

Any Party may change the addresses/numbers for notices by giving the other
Parties one (1) week’s written notice of such change. Any lawyer acting for a
Party may give notices, demand arbitration, or grant waivers or extensions by
written notice provided on behalf of its client.

 

9.3 Transferability, Successors and Assigns. Neither M*Modal nor Transcend shall
assign, sublicense, delegate or otherwise transfer this SSCEA, or its rights or
liabilities herein, in whole or in part, without the prior written consent of
the other, except that M*Modal or Transcend may make such transfer to a person
into which such M*Modal or Transcend (as applicable) has merged, or that has
otherwise succeeded to all or substantially all of such Party’s business and
assets to which this SSCEA pertains (an “Acquiring Party”), provided that the
Acquiring Party cannot reasonably be deemed a competitor of the non-acquired
M*Modal or Transcend, as applicable (the “non-Acquired Party”), and provided
such Acquiring Party has assumed in writing all obligations under this Agreement
owing to the non-Acquired Party. Escrow Agent shall not assign, sublicense,
delegate or otherwise transfer this SSCEA, or its rights or liabilities herein,
in whole or in part, without the joint, written instruction of M*Modal and
Transcend. Subject to the foregoing, this SSCEA shall be binding upon and shall
inure to the benefit of the successors and assigns of the Parties.

 

9.4 Compliance with Law. Each Party shall comply with all laws, rules and
regulations applicable to it or to its performance hereunder, including, without
limitation, customs laws, import, export, and re-export laws and government
regulations of any country from or to which software (and attendant intellectual
properties) may be delivered in accordance with the provisions of this SSCEA.

 

32



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

9.5 No Waiver. The waiver by either Party of a breach of any provision contained
herein shall not be construed as a waiver of any succeeding breach of such
provision or the waiver of the provision itself.

 

9.6 Force Majeure. None of the Parties shall be liable by reason of any failure
or delay in the performance of its obligations hereunder on account of a strike,
riot, insurrection, fire, flood, storm, explosion, act of God, war, governmental
action, labor condition, earthquakes, material shortage beyond the reasonable
control of the Party, or any other cause that is beyond the reasonable control
of such Party. Lack of qualified personnel or funds shall not be considered
force majeure. The affected party shall provide prompt notice of the event
giving rise to the force majeure exception and shall keep the other contracting
party advised as to such event, the anticipated duration thereof and the effect
upon performance.

 

9.7 No Agency. Nothing contained in this SSCEA shall be construed as creating a
partnership, joint venture, or other form of agency between the Parties.

 

9.8 No Third Party Beneficiaries. There are no intended third party
beneficiaries of this

 

SSCEA.

 

9.9 Severability. If any provision of this SSCEA is found to be invalid,
voidable, void or unenforceable, the Parties agree that such invalidity,
voidability, voidness or unenforceability shall affect neither the validity of
this SSCEA, nor the remaining provisions herein, and the provision in question
shall be deemed to be replaced with a valid and enforceable provision most
closely reflecting the intent and purpose of the original provision.

 

9.10 Construction. The Parties have negotiated and prepared this SSCEA jointly,
and therefore this SSCEA shall not be strictly construed against any Party as
the drafter.

 

9.11 Headings. The article and section headings in this SSCEA are for
convenience only and shall not limit or affect the meaning of the provisions.

 

33



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

9.12 Counterparts. This SSCEA may be executed by facsimile and in one or more
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Parties have caused this Source Code Escrow Agreement to
be executed as set forth below, under seal.

 

Multimodal Technologies, Inc.   Transcend Services, Inc.

/s/ Michael Finke

--------------------------------------------------------------------------------

(Signature)

 

/s/ Larry Gerdes

--------------------------------------------------------------------------------

(Signature)

Printed Name: Michael Finke  

Printed Name:

 

Larry Gerdes

--------------------------------------------------------------------------------

Title: President & CEO   Title:  

CEO

--------------------------------------------------------------------------------

Date:  

September 28, 2004

  Date:  

September 29, 2004

 

Strassburger McKenna Gutnick & Potter

 

 

--------------------------------------------------------------------------------

(Signature)

Printed Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

 

34



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

EXHIBIT A

 

M*MODAL SOFTWARE COMPONENTS

 

  •   (Runtime) AnyModal speech recognition engine

 

  •   (Source Code) Integration-ready Solution – as defined in CDSA (not
including AnyModal speech recognition engine)

 

  •   Client Customer configuration databases – as “Client Customer” is defined
in CDSA

 

  •   Clinical Department Profiles and Associated Client Customer Profiles –
each as defined in CDSA/Adaptation Work Plan

 

  •   Set of acoustic, language and natural understanding models as may have
been created for each Author while in “learning mode” – as “Author” is defined
in CDSA; see CDSA/Information Sheet for “learning mode”

 

35



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

EXHIBIT B

 

DEPOSIT FORM

 

Deposit Number:
___________________________________________________________________________________________________

(The Deposit Number will be the identifier used by Escrow Agent to record
activity and provide account history reports.)

 

Product/Technology Name:
___________________________________________________________________________________________

 

___________________________________________________________________________________________________________________

 

Product/Technology Build Environment:
________________________________________________________________________________

 

Encryption Information: If the media or any of the files therein are encrypted,
include the following:

 

Encryption tool name ___________________________________________Version
_________________________________________________

 

Hardware required
_____________________________________________________________________________________________________

 

Software required
______________________________________________________________________________________________________

 

Other required information (e.g., password, other decryption tools)
______________________________________________________________

 

_____________________________________________________________________________________________________________________

 

Deposit Media:

 

Label Description of

Each Separate Item

  Media Type and Size    Quantity        

 

_____________________________________

  _____________________________________    ________________

 

_____________________________________

  _____________________________________    ________________

 

_____________________________________

  _____________________________________    ________________

 

_____________________________________

  _____________________________________    ________________

 

_____________________________________

  _____________________________________    ________________

 

_____________________________________

  _____________________________________    ________________

 

I certify for M*Modal that the above-described

Deposit Materials have been transmitted to Escrow Agent:

 

Signature:  

 

--------------------------------------------------------------------------------

Printed Name:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

 

Escrow Agent has visually inspected and accepted the above-described Deposit
Materials (with any exceptions noted above as written annotation(s)):

 

Signature:  

 

--------------------------------------------------------------------------------

Printed Name:  

 

--------------------------------------------------------------------------------

Date Accepted:  

 

--------------------------------------------------------------------------------

 

36



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

EXHIBIT C

 

DESIGNATED CONTACT INFORMATION

 

M*Modal Designated Contact Person

 

Name:
_____________________________________________________________________________________

 

Title:
______________________________________________________________________________________

 

Business Address:
___________________________________________________________________________

 

___________________________________________________________________________________________

 

Telephone and Facsimile Numbers:
______________________________________________________________

 

Signature:
___________________________________________________________________________________

 

 

Transcend Designated Contact Person

 

Name:
_____________________________________________________________________________________

 

Title:
______________________________________________________________________________________

 

Business Address:
___________________________________________________________________________

 

___________________________________________________________________________________________

 

Telephone and Facsimile Numbers:
______________________________________________________________

 

Signature:
___________________________________________________________________________________

 

37



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

EXHIBIT D

 

ESCROW AGENT SERVICE FEE SCHEDULE

 

  (a) Establishing the Escrow Account: $1,000 USD

 

  (b) Annual Fee: $1,250 USD

 

  (c) Any extended involvement by Escrow Agent beyond the basic receipt, safe
keeping and recording of the escrowed materials, and the basic associated access
and inquiries relating thereto: billed at normal hourly rates which currently
range from $150 to $225 per hour.

 

[M*Modal Note: These rates are subject to change prior to signing. M*Modal
includes them to give Transcend an idea of the amounts charged by Escrow Agent
in the past for similar services.]

 

38